ON PETITION FOR REHEARING
A petition for a rehearing has been filed herein. Counsel for the plaintiff complains of the fact that we did not determine whether or not there was any consideration for the assignment made by the deceased during his life time for the reimbursement of his expenses in the Highland Park Home. That was, of course, not necessary, if the assignment can be upheld as a gift. The trial court seemingly upheld it on that ground. And so did we. But counsel state that it was not pleaded in the answer that it was a gift; that the case was not tried on the theory that it was, and that it therefore cannot be sustained as such.
The defendant pleaded that the deceased, in order to secure the B. of L.E. for the moneys expended by it for his support and maintenance (in the sum of $1853.99), made, executed and delivered to it a written assignment of all moneys due or to become due under the terms and conditions of his membership certificates, and that the B. of L.E. accepted the assignment. These are all ultimate facts. The by-law relating thereto, number 41, by which a member of the defendant association was permitted to make and deliver such *Page 99 
assignment was admitted in evidence without objection. That is true also with all the circumstances surrounding the transaction, and which we held support the finding that the assignment was freely and voluntarily made. And if it was so made, and the deceased understood the purport of it, of which there is evidence, then, whether or not it required a consideration would seem to be merely a question of law. Under a pleading like that in the case at bar, the ultimate thing to be determined is the validity of the assignment. It may be valid or invalid for several reasons. Presence or absence of consideration may be one. But if the court finds, or the record shows, that under the evidence presented an allegation that the assignment is without consideration is immaterial for the reason that under the circumstances none is required, it would seem to be strange that notwithstanding that fact the court is bound to hold that the immaterial is material. We have found no case dealing with this exact situation (see, however, McNevins v. Prudential Life Ins. Co.,57 Misc. Rep. 608, 108 N.Y.S. 745), and counsel have cited us to none, but it would seem to be apparent that there is something wrong in counsel's reasoning. The rule that a case is ordinarily decided according to the theory on which it is tried has its exceptions. 4 C.J. 662. This case would seem to present one of them. It does not sound convincing that a trial court or this court should be bound to decide a case upon the legal principle which counsel may think applies in a case. See 3 C.J. 741. And that seems to be the situation here. But if we are wrong in this, we ought, we think, under circumstances like those presented here, consider, if necessary, the answer amended so as to conform to the proof. We cannot, accordingly, uphold counsel's contention. *Page 100 
Counsel have cited us to a letter written to the plaintiff on October 11, 1930, in which Jas. H. Cassell stated this:
"We are writing your father trying to induce him to be contented and stay in the home. If he leaves the Home, the only amount we would be willing to let him have under our laws would be $40 per month and he cannot live on that amount."
Evidently the deceased desired, about the time that the letter was written, to leave the Home. Counsel builds an argument around that point, and claims that because of that fact, and in view of the letter above mentioned, the "plaintiff is entitled to credit on said alleged indebtedness in the sum of $40 per month, for the 28 months that Mr. Montgomery was in the home, or the sum of $1120.00." We have attempted to fathom the reasons for such contention. We have not been able to see the force of it. The deceased never left the home. He could not, accordingly, be entitled to the $40 per month, if that amount was allowable, as the foregoing indicates, only when he was not in it.
The other points argued by counsel relate to the delivery of the assignment and to the question of duress. We discussed these points sufficiently in the original opinion, and still think that they were correctly decided. In the opinion of the writer, Mr. Cassell was too zealous in the interest of the association which he represents, and he ought not to have asked the deceased for the assignment. But that does not present a legal ground for holding it invalid. The petition for hehearing is denied.
Rehearing Denied.
KIMBALL, Ch. J., and RINER, J., concur. *Page 101